           Case 1:19-cr-00246-DAD-BAM Document 55 Filed 09/23/20 Page 1 of 4


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 LAURA D. WITHERS
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401
   Fresno, CA 93721
 4 Telephone: (559) 497-4000
   Facsimile: (559) 497-4099
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                    EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 1:19-CR-00246-DAD-BAM
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                           v.                         AND ORDER
14   LUCAS LARA PORTILLO,                               DATE: September 28, 2020
                                                        TIME: 1:00 p.m.
15                                Defendants.           COURT: Hon. Barbara A. McAuliffe
16

17          This case was set for a status conference on September 28, 2020. On May 13, 2020, this Court

18 issued General Order 618, which indefinitely continues the prior suspension of all jury trials in the

19 Eastern District of California and the prior courthouse closures as set forth in General Order 617. These

20 and previous General Orders were entered to address public health concerns related to COVID-19.
21          Although the General Orders address the district-wide health concern, the Supreme Court has

22 emphasized that the Speedy Trial Act’s end-of-justice provision “counteract[s] substantive

23 openendedness with procedural strictness,” “demand[ing] on-the-record findings” in a particular case.

24 Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-record findings, there can be no

25 exclusion under” § 3161(h)(7)(A). Id. at 507. And moreover, any such failure cannot be harmless. Id.

26 at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153 (9th Cir. 2000) (explaining that a
27 judge ordering and ends-of-justice continuance must set forth explicit findings on the record “either

28 orally or in writing”).

      STIPULATION REGARDING EXCLUDABLE TIME              1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00246-DAD-BAM Document 55 Filed 09/23/20 Page 2 of 4


 1          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

 2 and inexcusable—General Orders 611, 612, 617, and 618 require specific supplementation. Ends-of-

 3 justice continuances are excludable only if “the judge granted such continuance on the basis of his

 4 findings that the ends of justice served by taking such action outweigh the best interest of the public and

 5 the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A). Moreover, no such period is excludable

 6 unless “the court sets forth, in the record of the case, either orally or in writing, its reason or finding that

 7 the ends of justice served by the granting of such continuance outweigh the best interests of the public

 8 and the defendant in a speedy trial.” Id.

 9          The General Order excludes delay in the “ends of justice.” 18 U.S.C. § 3161(h)(7) (Local Code

10 T4). Although the Speedy Trial Act does not directly address continuances stemming from pandemics,

11 natural disasters, or other emergencies, this Court has discretion to order a continuance in such

12 circumstances. For example, the Ninth Circuit affirmed a two-week ends-of-justice continuance

13 following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d 764 (9th Cir. 1981). The court

14 recognized that the eruption made it impossible for the trial to proceed. Id. at 767-68; see also United

15 States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to exclude time following the

16 September 11, 2001 terrorist attacks and the resultant public emergency). The coronavirus is posing a

17 similar, albeit more enduring, barrier to the prompt proceedings mandated by the statutory rules.

18          In light of the societal context created by the foregoing, this Court should consider the following

19 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

20 justice exception, § 3161(h)(7) (Local Code T4). If continued, this Court should designate a new date
21 for the status conference. United States v. Lewis, 611 F.3d 1172, 1176 (9th Cir. 2010) (noting any

22 pretrial continuance must be “specifically limited in time”).

23                                              STIPULATION

24          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

25 through their counsels of record, hereby stipulate as follows.

26          1.      By previous order, this matter was set for status on September 28, 2020.

27          2.      By this stipulation, the parties now move to continue the status conference until

28 December 9, 2020, and to exclude time between September 28, 2020, and December 9, 2020, under

      STIPULATION REGARDING EXCLUDABLE TIME                2
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 1:19-cr-00246-DAD-BAM Document 55 Filed 09/23/20 Page 3 of 4


 1 Local Code T4.

 2          3.     The parties agree and stipulate, and request that the Court find the following:

 3                 a)      The government has represented that the discovery associated with this case and

 4          its related case includes full extractions from four cellphones of almost 100 gigabytes of data.

 5          All of this discovery has been either produced directly to counsel and/or made available for

 6          inspection and copying.

 7                 b)      Counsel for defendant desires additional time to review discovery and consult

 8          with his client, which has been impeded by the present national health crisis.

 9                 c)      Counsel for defendant believes that failure to grant the above-requested

10          continuance would deny him the reasonable time necessary for effective preparation, taking into

11          account the exercise of due diligence.

12                 d)      The government does not object to the continuance.

13                 e)      In addition to the public health concerns cited by the General Orders and

14          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly apt in

15          this case because counsel have been encouraged to telework and minimize personal contact to

16          the greatest extent possible. It will be difficult to avoid personal contact should the status

17          conference proceed.

18                 f)      Based on the above-stated findings, the ends of justice served by continuing the

19          case as requested outweigh the interest of the public and the defendant in a trial within the

20          original date prescribed by the Speedy Trial Act.

21                 g)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

22          et seq., within which trial must commence, the time period of September 28, 2020 to December

23          9, 2020, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local

24          Code T4] because it results from a continuance granted by the Court at defendant’s request on

25          the basis of the Court’s finding that the ends of justice served by taking such action outweigh the

26          best interest of the public and the defendant in a speedy trial.

27          4.     Nothing in this stipulation and order shall preclude a finding that other provisions of the

28 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

      STIPULATION REGARDING EXCLUDABLE TIME               3
30    PERIODS UNDER SPEEDY TRIAL ACT
          Case 1:19-cr-00246-DAD-BAM Document 55 Filed 09/23/20 Page 4 of 4


 1 must commence.

 2         IT IS SO STIPULATED.

 3

 4
     Dated: September 23, 2020                          MCGREGOR W. SCOTT
 5                                                      United States Attorney
 6
                                                        /s/ LAURA D. WITHERS
 7                                                      LAURA D. WITHERS
                                                        Assistant United States Attorney
 8

 9
     Dated: September 23, 2020                          /s/ Roger Bonakdar
10                                                      ROGER BONAKDAR
                                                        Counsel for Defendant
11                                                      LUCAS LARA PORTILLO
12
                                                  ORDER
13

14         IT IS SO ORDERED that the Status Conference is continued from September 28, 2020 to

15 December 9, 2020, at 1:00 p.m. before Magistrate Judge Barbara A. McAuliffe. Time is excluded

16 pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv).

17
     IT IS SO ORDERED.
18
        Dated:   September 23, 2020                      /s/ Barbara   A. McAuliffe        _
19
                                                  UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28

      STIPULATION REGARDING EXCLUDABLE TIME         4
30    PERIODS UNDER SPEEDY TRIAL ACT
